Citation Nr: 0101995	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 17 to 
March 18, 1993.  His DD Form 214 indicates that this service 
was "uncharacterized;" the narrative reason for separation 
was "entry level status performance and conduct."  Under 
38 C.F.R. § 3.12(k) (2000), an entry level separation is 
considered to be "under conditions other than dishonorable" 
for purposes of determining eligibility for Department of 
Veterans Affairs (VA) benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the VA Oakland Regional 
Office (RO) which denied service connection for an acquired 
psychiatric disorder.  In July 1994, the veteran testified at 
a hearing at the RO.  Additionally, in connection with this 
appeal, he requested and was scheduled for a personal hearing 
before a member of the Board at the RO.  Although he was 
notified of the time and date of the hearing, he failed to 
appear.  Thus, the Board will proceed as if his request for a 
hearing has been withdrawn.  38 C.F.R. § 20.702 (2000).  In 
August 1997, the Board remanded the matter for additional 
development of the evidence.  That development has been 
completed to the extent possible and the matter is again 
before the Board for final consideration.


FINDING OF FACT

The most probative medical evidence of record indicates that 
the veteran currently has an acquired psychiatric disorder, 
which began during his active military service.


CONCLUSION OF LAW

A psychotic disorder, not otherwise specified, was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's December 1992 pre-service entrance 
medical examination is negative for complaints or findings 
pertaining to the presence of a psychiatric disorder.  In a 
report of medical history completed in conjunction with the 
examination, the veteran denied experiencing frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  His psychiatric 
status was noted to be normal on clinical evaluation.

In-service medical records indicate that, upon arriving at 
boot camp, the veteran acted strangely, making bizarre and 
paranoid remarks, displaying a defensive attitude, and 
stating that everyone was trying to kill him.  Two days after 
arrival at basic training, he was hospitalized for 
psychiatric evaluation.  On admission, he stated that he 
could hear people conversing at night about trying to kill 
him; however, he denied other auditory or visual 
hallucinations, as well as fears of mind reading or thought 
insertion.  He denied a past psychiatric history.  During his 
hospitalization, he presented as markedly psychotic with 
paranoid ideation.  The examiner remarked that it was unclear 
whether these were the initial symptoms of a schizophreniform 
type presentation or whether the veteran was having an acute 
exacerbation of a paranoid personality disorder, made worse 
by the stress of basic training.  After further evaluation, 
the diagnoses were adjustment disorder with mixed emotions 
and conduct, and paranoid personality disorder.  Following 
his hospital release, he was administratively discharged from 
service in March 1993.

In January 1994, he filed a claim of service connection for a 
nervous condition.  In support of his claim, the RO obtained 
private treatment records dated from August 1993 to July 
1994.  These records show that the veteran was seen weekly 
from August 1993 to February 1994 for psychiatric 
symptomatology.  On examination in August 1993, he reported a 
history of psychiatric treatment in 1988 and 1989 at Oak 
Knoll Hospital, following a nervous breakdown.  Subsequent 
treatment records dated to February 1994 show that he 
received Haldol and Prozac, which reportedly eliminated his 
symptoms of auditory hallucinations and paranoid thinking.  
The diagnoses during this period were schizophreniform 
disorder and personality disorder, not otherwise specified.

In March 1994, the veteran was hospitalized with symptoms of 
depression.  On admission, he reported always being unhappy 
and having difficulty functioning.  He blamed much of his 
problems on growing up in a hostile environment and on his 
experience in the military.  He stated that in basic 
training, he was subject to prejudice as the only Asian-
American.  He attributed 90 percent of his current depression 
and suicidal ideation to his military experience.  The 
diagnoses were dysthymia, rule out major depression, and 
personality disorder, not otherwise specified, with paranoid 
traits.  Subsequent private treatment records dated to July 
1994 show that he received continued psychiatric treatment.

In July 1994, he testified at a hearing at the RO that prior 
to military service, he had had no psychiatric treatment or 
counseling of any kind.  Shortly after his entrance into 
service, however, he stated that individuals began directing 
racial and threatening comments toward him.  He stated that 
he felt endangered and explained his concerns to his 
superiors who reportedly did nothing to allay his fears.  As 
a result, he stated that he went "AWOL," but was thereafter 
intercepted by a drill sergeant and admitted for psychiatric 
observation.  During that time, he stated that he began to 
hear voices, and as a result, he was discharged from service.  
Since that time, he stated that he had been receiving 
continued psychiatric treatment and had been diagnosed with 
schizophrenia and depression.

In September 1994, the veteran underwent psychiatric 
examination in connection with his claim for disability 
benefits from the Social Security Administration.  On 
examination, he reported that he was hospitalized in December 
1993, after having a breakdown during boot camp.  He stated 
that since then, he had symptoms of suicidal ideation, self-
mutilating behavior, and auditory hallucinations.  A series 
of psychological tests produced unreliable results because 
the veteran's answers were not consistent with clinical 
observations or history, and there was a question of 
malingering.  The impression of the examiner was that the 
overall clinical presentation was that he had had a psychotic 
break with depression in December 1993, with continued 
symptoms of auditory hallucinations, paranoia, and 
depression.  The diagnoses included rule out psychotic 
disorder not otherwise specified, rule out malingering, and 
rule out recurrent major depression with psychotic features, 
by history.  

On VA psychiatric examination in February 1995, the veteran 
reported first experiencing psychiatric difficulty in the 
military, like hearing voices and feeling paranoid.  The 
diagnoses were psychotic disorder not otherwise specified, 
chronic dysthymia, and Class A personality traits (paranoid, 
schizotypal, schizoid).  

A February 1995 VA psychological consultation report shows 
diagnoses of dysthymia, rule out schizoaffective disorder, 
and personality disorder not otherwise specified.  After 
reviewing the veteran's history, the psychologist concluded 
that it was likely that he had maintained a very marginal 
adaptation at best prior to joining the military through 
social isolation and simplifying the psychological complexity 
of his environment.  The examiner indicated that it was 
conceivable that the interpersonal stress and demands of 
basic training far exceeded the veteran's coping capabilities 
and precipitated a transitory psychotic decompensation.  

In April 1999, the veteran again underwent VA psychiatric 
examination at which he reported that he first began to have 
psychiatric difficulty shortly after basic training.  He 
denied any psychiatric treatment or symptoms prior to that 
time.  The diagnoses were dysthymia and personality disorder, 
not otherwise specified, with schizotypal and borderline 
traits.  The examiner indicated that the veteran's 
personality disorder was responsible for most of his 
difficulty.  He indicated that the dysthymia appeared to be 
in partial remission.

The veteran was evaluated again in August 1999.  In an 
addendum to the April 1999 examination report, the VA 
examiner indicated that the veteran's personality disorder 
was a life-long maladaptive pattern of behavior, which was 
definitely not related to his military service.  She 
indicated, however, that his dysthymia was caused, at least 
in part, by his inability to continue in military service.  
She indicated that his dysthymia was related to his 
disappointment in himself, not directly to his military 
service, and that his dysthymic symptoms were, at least in 
part, a response to what he considered to be his failure to 
continue in military service.

At a November 1999 VA psychiatric examination, the veteran 
again reported that his psychiatric symptoms began during 
boot camp.  The diagnoses were psychotic disorder, not 
otherwise specified, and Class A personality traits 
(paranoid, schizotypal, and schizoid).

A second November 1999 psychiatric examination by a different 
examiner also produced diagnoses of psychotic disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.  After reviewing the veteran's medical history in 
detail, the examiner indicated that he found no clear 
evidence of dysthymia.  Rather, he concluded that the 
veteran's course indicated more the presence of a chronic 
undifferentiated schizophrenia illness.  He stated that his 
impression in reviewing the history extensively, in talking 
to the veteran, and evaluating him, was that he did have 
serious psychiatric deterioration during the time he was in 
military service.  He stated that it seemed plausible that 
this psychotic deterioration was stimulated by the stress of 
service.  He stated that he was unable to discern the 
presence of psychotic symptoms by history prior to his time 
in the military, although it seemed now probable that a 
vulnerability existed which was then triggered by his time in 
the military.  Based on the foregoing, he concluded that the 
veteran's psychiatric condition first appeared during his 
brief period of military service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including psychoses) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2000).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 (2000), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (2000); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

III.  Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder, alleging that such disorder had its 
onset in military service.  After careful consideration of 
the veteran's contentions, as well as the evidence compiled 
by and on his behalf, the Board determines that service 
connection for a psychotic disorder, not otherwise specified, 
is warranted.  

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's military entrance medical 
examination report is negative for the presence of a 
psychiatric disability.  Therefore, the Board concedes that a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
psychotic disorder existed prior to service.  This burden is 
a formidable one, Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and in determining whether there is clear and 
unmistakable evidence that the disorder preexisted service, 
the Board must conduct an impartial and thorough review of 
all the evidence of record.  Crowe, 7 Vet. App at 245-6.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the U.S. Court of Appeals for the Federal Circuit 
has recently emphasized that 38 C.F.R. § 3.304(b)(2) provides 
that the finder of fact should consider all medically 
accepted evidence bearing on whether the service member was 
suffering from the disease or injury in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular diseases.  In 
particular, the regulation permits the finder of fact to 
consider records made prior to, during or subsequent to 
service concerning the inception of the disease.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
psychotic disorder.  In this regard, there is some indication 
in the record that the veteran may have received psychiatric 
treatment prior to service; however, the RO was unable to 
obtain those records and the veteran now claims that he had 
no psychiatric problems prior to his military service.  There 
is no other evidence of record sufficient to meet the 
standards of clear and unmistakable evidence of the existence 
of a pre-service psychotic disorder.  38 C.F.R. § 3.304.  
While a VA examiner concluded in November 1999 that, in 
retrospect, it appeared that "a vulnerability" existed 
prior to the veteran's military service, the Board finds that 
this evidence is not clear and unmistakable evidence of the 
existence of a pre-service acquired psychotic disorder.  
Thus, the Board must conclude that the veteran's psychotic 
disorder did not preexist his period of active military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether any current psychiatric 
disorder had its onset during the veteran's active service.  
In this regard, the medical evidence of record is 
inconsistent with respect to the diagnosis of the veteran's 
current psychiatric disorder.  In fact, the post-service 
medical records contain several different psychiatric 
diagnoses including dysthymia, schizophreniform disorder, 
personality disorder, and major depression.  However, the 
Board finds that the most probative medical evidence of 
record indicates that the veteran currently has two 
psychiatric diagnoses - psychotic disorder, not otherwise 
specified, and a personality disorder.  

In terms of a personality disorder, 38 C.F.R. § 3.303(c) 
provides that such a disorder is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  See also O.G.C. Prec. Op. 
No. 82-90, 56 Fed. Reg. 45,711 (1990), which states that 
service connection may be granted for diseases, but not 
defects, of congenital, familial or developmental origin.  
Consequently, the veteran's personality disorder cannot be 
recognized as a disability under the terms of the VA Schedule 
for Rating Disabilities.  In other words, as the veteran's 
personality disorder is not a disability for VA compensation 
purposes, there is no legal basis on which to warrant a grant 
of service connection therefor.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (2000).

Regarding the currently-diagnosed psychotic disorder, 
however, the Board finds that service connection for that 
disability is warranted.  As set forth above, in a November 
1999 psychiatric examination report, a VA physician concluded 
that the veteran's current psychotic disorder first appeared 
during his brief military service.  The Board notes that this 
medical opinion was based on an extensive review of the 
veteran's medical records, as well as a clinical interview 
and evaluation.  Consequently, the Board places great 
probative weight on this opinion and finds that it is 
sufficient to award service connection for a psychotic 
disorder.  

In reaching this decision, the Board notes that recent 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying the adjudication of all pending claims.  
However, the Board finds that VA has fully met its statutory 
obligations to the veteran under this new legislation.  In 
any event, given the favorable outcome of this decision, it 
is clear that the veteran is not prejudiced by any failure to 
develop his claim under this new legislation.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

